NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ESAUN TORRES, AKA Esau Torres                    No.   18-72965
Medina,
                                                 Agency No. A070-967-454
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Esaun Torres, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen and

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reopen or reconsider. Mohammed v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Torres’s motion to reopen

and reconsider as untimely because the motion was filed over six years after the

order of removal became final, see 8 U.S.C. § 1229a(c)(6)(B), (7)(C)(i) (motion to

reconsider must be filed within 30 days of final order of removal; motion to reopen

must be filed within 90 days of final order of removal), and Torres has not

established that any statutory or regulatory exception applies, see 8 U.S.C.

§ 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3), or that the deadline should be equitably

tolled, see Mejia-Hernandez v. Holder, 633 F.3d 818, 824 (9th Cir. 2011) (deadline

may be equitably tolled “when a petitioner is prevented from filing because of

deception, fraud, or error, as long as the petitioner acts with due diligence in

discovering the deception, fraud, or error”).

      We lack jurisdiction to review the BIA’s determination not to reopen

proceedings sua sponte. See Mejia-Hernandez, 633 F.3d at 823-24; cf. Bonilla v.

Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      Because these determinations are dispositive, we do not reach Torres’s

contentions regarding due process or eligibility for relief.

      We deny Torres’s motion to supplement the record on appeal. See

Barrientos v. Lynch, 829 F.3d 1064, 1067 n.1 (9th Cir. 2016) (“As a general


                                           2                                       18-72965
matter, we cannot consider extra-record evidence. We must limit our review of the

merits of [the] petition to ‘the administrative record on which the order of removal

is based.’” (citing 8 U.S.C. § 1252(b)(4)(A))).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   18-72965